DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 03/05/2021 amended claims 1, 8 and 19.  Claims 1-20 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1, 8 and 19.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki (US 4824210 A) in view of Heym (US 20090046252 A1).
Regarding claim 1, Shimazaki teaches a projection system (Fig. 1-5) comprising: a lens (26) including an optically powered surface (surface of 26), the lens (26) defining an optical 
In view of applicant/s’ proposed interpretation of the amended claim language, Shimazaki does not teach a light source including a first light and a second light which each emit light independently of the other of the first light and the second light, the first light spaced from the second light along a direction oblique to the lens axis, and the light source defining a light source plane that intersects both the first light and the second light.
Heym teaches having a self-luminous display having LED array including a plurality of lights (1a) arranged in a sparse array such that adjacent ones of the plurality of lights are separated by a gap, where each pixel is a light source in itself (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Shimazaki with Heym such that it results in a light source (1a of Heym) including a first light (first LED pixel) and a second light (second LED pixel) which each emit light independently of the other of the first light and the second light, the first light spaced from the second light along a direction oblique to the lens axis, and the light source defining a light source plane that intersects both the first light and the second light (in the projection system of 
Regarding claim 8, Shimazaki teaches a method of projecting information to a first location, the method comprising: positioning a lens (26) at a second location that is remote from and within line of sight of the first location, the lens (26) including an optically powered surface (surface of 26), the lens (26) defining an optical center (Fig. 4) and a lens axis (O), the lens axis (O) intersecting the optically powered surface (surface of 26) and the optical center (Fig. 4) such that the lens (26) defines a degree of rotational symmetry along the lens axis (O), and the lens (26) further defining a lens plane (122) that is normal to the lens axis (O); and positioning a light source (18, 19, 30, 22, 23, and 14) relative to the lens (26) at a third location such that a light source plane (plane of 14; Fig. 4) is oblique to the lens plane (122), wherein the light source plane (plane of 14; Fig. 4) intersects both a first light of the light source (18, 19, 30, 22, 23, and 14) and a second light of the light source (18, 19, 30, 22, 23, and 14), wherein the first light is spaced from the second light along a direction oblique to the lens axis (124; Fig. 2).
In view of applicant/s’ proposed interpretation of the amended claim language, Shimazaki does not teach a light source including a first light and a second light which each emit light independently of the other of the first light and the second light, the first light spaced from the second light along a direction oblique to the lens axis, and the light source defining a light source plane that intersects both the first light and the second light.
Heym teaches having a self-luminous display having LED array including a plurality of lights (1a) arranged in a sparse array such that adjacent ones of the plurality of lights are separated by a gap, where each pixel is a light source in itself (Fig. 1).

Regarding claims 3 and 10, Shimazaki further teaches the optically powered surface (surface of 26) is a curved surface, and the lens axis (O) intersects the curved surface at a point such that the lens axis (O) is normal to the curved surface at the point (Fig. 2).
Regarding claims 4 and 11, Shimazaki further teaches the curved surface is a first curved surface and the point is a first point, the lens (26) further comprises a second curved surface opposite the first curved surface with respect to the first direction, and the lens axis (O) intersects the second curved surface at a second point such that the lens axis (O) is normal to the second curved surface at the second point (Fig. 2).
Regarding claim 5, Shimazaki further teaches the lens axis (O) intersects the light source (18, 19, 30, 22, 23, and 14).
Regarding claim 6, Shimazaki further teaches the lens axis (O) intersects the light source (18, 19, 30, 22, 23, and 14) at a location between the first light and the second light with respect to the light source plane (plane of 14; Fig. 4).
Regarding claim 12, Shimazaki further teaches projecting light from the first light through the lens (26); and projecting light from the second light through the lens (26; Fig. 4).

Regarding claim 15, Shimazaki further teaches the lens plane (122) and the light source plane (plane of 14; Fig. 4) intersect along a line of intersection (Fig. 4), the method further comprising: selecting at least one of the second location, the third location, and the angle such that the first location lies between a first point on the focal plane and a second point on the focal plane, wherein the first point on the focal plane is conjugate with the first light with respect to the optical center (Fig. 4) of the lens (26), and the second point on the focal plane is conjugate with the second light with respect the optical center of the lens (26; Fig. 4).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Heym and in further view of Wang (US 20130265801 A1).
Regarding claims 2 and 9, the combination of Shimazaki and Heym does not teach the optically powered surface (surface of 26) includes a plurality of concentric rings centered on the lens axis (O), and the plurality of concentric rings includes ridges, grooves, or both.
Wang teaches a projection lens using Fresnel lens, having a plurality of concentric rings centered on the lens axis (Fig. 1A and 1B; [0042]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Shimazaki and Heym with Wang; because it allows making the lens smaller.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Heym and in further view of Heym (US 20090046252 A1)

Heym teaches the first light (top 1a) includes at least one of: a filament lamp, a discharge lamp, a fluorescent lamp, a light emitting diode, and a laser; and the second light (bottom 1a) includes at least one of: a filament lamp, a discharge lamp, a fluorescent lamp, a light emitting diode, and a laser (Fig. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Shimazaki and Heym with Heym; because LED arrays provides low power and high brightness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Heym and in further view of Yu (US 20160173836 A1).
Regarding claim 14, Shimazaki does not explicitly teach reorienting the light source (18, 19, 30, 22, 23, and 14) relative to the lens (26) thereby changing the angle.
Yu teaches reorienting the light source (140 and 110) relative to the lens (120) thereby changing the angle ([0043]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Shimazaki and Heym with Yu; because it allows tuning focus.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Heym and in further view of Marason (US 8933974 B1).

Marason teaches identifying an object moving along a path that intersects the first location; identifying a destination for the object; and determining whether the destination is located on the path (col. 4, lines 7-39; col. 7, lines 11-30; Fig. 1-6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Shimazaki and Heym with Marason; because it allows projecting onto a mobile surface.
Regarding claim 17, the combination of Shimazaki, Heym and Marason consequently results in changing an output of the light source based on an outcome of whether the destination is located on the path (col. 4 line 62 – col. 6 line 3 of Marason).
Regarding claim 18, the combination of Shimazaki, Heym and Marason consequently results in: changing the output of the light source to a first output if the destination is located on the path (known location); and changing the output of the light source to a second output, which is different than the first output, if the destination is not located on the path (col. 4 line 62 – col. 6 line 3 of Marason).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Heym and in further view of Byers (US 20150317835 A1)
Regarding claim 19, Yu teaches a projection method, the method comprising: positioning a lens (120) such that the lens (120) is remote from a projection plane (902), the lens (120) including an optically powered surface (surface of 120), the lens (120) defining an optical center 
In view of applicant/s’ proposed interpretation of the amended claim language, Yu does not teach a light source including a first light and a second light which each emit light independently of the other of the first light and the second light, the first light spaced from the second light along a direction oblique to the lens axis, and the light source defining a light source plane that intersects both the first light and the second light.
Heym teaches having a self-luminous display having LED array including a plurality of lights (1a) arranged in a sparse array such that adjacent ones of the plurality of lights are separated by a gap, where each pixel is a light source in itself (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yu with Heym such that it results in a light source (1a of Heym) including a first light (first LED pixel) and a second light (second LED pixel) which each emit light independently of the other of the first light and the second light, the first light spaced from the second light along a direction oblique to the lens axis, and the light source defining a light source plane that intersects both the first light and the second light (in the projection system of Yu); 
Neither Yu nor Heym teaches a method of providing information to a worker performing a task including identifying a first characteristic of the task being performed; selecting one output of the light source of a plurality of outputs of the light source based on a result of identifying the first characteristic; and projecting the one output from the light source, through the lens, and to the worker.
Byer teaches providing information to a user performing a task including identifying a first characteristic of the task being performed; selecting one output of the light source of a plurality of outputs of the light source based on a result of identifying the first characteristic; and projecting the one output from the light source, through the lens, and to the user ([0038]-[0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Yu, Heym and Byer; because it provides optical correction to improve image quality.
Regarding claim 20, the combination of Yu, Heym and Byer consequently results in the task being performed is movement of an object (e.g., ticket) from a start location to an end location; identifying the first characteristic includes determining whether the object is moving along a path that intersects the end location; and selecting the one output includes: selecting a first output (40) if the object is moving along a path that intersects the end location; and selecting a second output (40), that is different from the first output, if the object is moving along a path that does not intersect the end location ([0019], [0024], [0030], [0035], [0038]-[0044], and [0047] of Byer).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 19 have been considered but are moot in view of new ground/s of rejection/s necessitated by the amendment/s of claims 1, 8, and 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882